Case 6:20-cv-01266-GAP-LRH Document 11 Filed 10/20/20 Page 1 of 2 PageID 31




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                        Civil Case Number: 6:20-cv-01266-GAP-LRH

                                                  :
 Ner N. Otero-Vazquez,                            :
                                                  :
                                                  :
                        Plaintiff,                :
        v.                                        :
                                                  :
 Santander Consumer USA, Inc.,                    :
                                                  :
                        Defendant.                :
                                                  :


             NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                     DISMISSAL OF ACTION WITH PREJUDICE
                            PURSUANT TO RULE 41(a)


       Ner N. Otero-Vazquez (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the
complaint and voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(i).

Dated: October 20, 2020

                                             Respectfully submitted,

                                             By /s/ Matthew Fornaro

                                             Matthew Fornaro, Esq.
                                             Florida Bar No. 0650641
                                             Matthew Fornaro, P.A.
                                             11555 Heron Bay Boulevard, Suite 200
                                             Coral Springs, FL 33076
                                             Telephone: (954) 324-3651
                                             Facsimile: (954) 248-2099
                                             E-mail: mfornaro@fornarolegal.com
Case 6:20-cv-01266-GAP-LRH Document 11 Filed 10/20/20 Page 2 of 2 PageID 32




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 20, 2020, a true and correct copy of the foregoing Notice
of Withdrawal was served electronically by the U.S. District Court for the Middle District of
Florida Electronic Document Filing System (ECF) and that the document is available on the ECF
system.



                                            By_/s/ Matthew Fornaro ________

                                                     Matthew Fornaro
